Citation Nr: 0721619	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  96-23 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased initial rating for a left 
knee disability, now rated as 10 percent disabling. 

2.  Entitlement to service connection for a right ankle 
condition. 

3.  Entitlement to service connection for a left ankle 
condition. 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for coronary artery 
disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
December 1994. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and a 10 percent rating for a left 
knee disability.

The veteran has also expressed disagreement with the 
September 1995 denial of service connection for a right ankle 
condition; a July 1996 decision that denied service 
connection for a left ankle condition; and a June 2002 
decision that denied service connection for hypertension and 
coronary artery disease.  

In his April 1996 and July 1996 substantive appeals, the 
veteran requested a hearing before the Board sitting in 
Germany.  In April 1997, the RO informed the veteran that the 
Board does not conduct hearings in Europe and provided 
information on alternative sites and methods for the 
submission of testimony or additional evidence.  The veteran 
did not respond with an alternative request and the Board 
will treat his request for hearing as withdrawn.  

In a July 1998 presentation to the Board, the veteran's 
representative indicated that a VA examiner in a November 
1995 audiometric examination noted the veteran's reports of 
tinnitus.  The representative contended that entitlement to 
compensation for tinnitus was warranted.  That issue is not 
an appeal and is referred to the RO for further development 
and adjudication as appropriate.   

In August 1998 and in July 2003, the Board remanded the claim 
for an increased initial rating for a left knee disability 
for further development, and the claim is now before the 
Board for adjudication. 

The issues of service connection for right and left ankle 
conditions, hypertension, and coronary artery disease, and an 
increased rating for bilateral hearing loss are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDING OF FACT

The veteran's left knee disability is manifested by 
stiffness, weakness, and limitation of motion of 86 degrees 
flexion after repetitive movement.  Extension was full and 
painless.  There is pain at the limits of motion and daily 
flare-ups that require rest and medication.  The veteran 
wears a knee brace and must rest after exertion and extended 
standing or walking but is able to work full days in a non-
sedentary occupation.  His daily activities are limited by an 
inability to participate in sports.  There is no evidence of 
ankylosis, subluxation, instability, misalignment, or genu 
recurvatum, and no X-ray confirmation of degenerative joint 
disease.  


CONCLUSION OF LAW

The criteria for an increased initial rating greater than 10 
percent for a left knee disability have not been met.  
38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7803, 7804, 7805 (2001); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 
5257, 5258, 5259, 5260, 5261, 5262, 5263, 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (2006).   





REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2004; rating 
decisions in September 1995 and July 1996; a statement of the 
case in March 1996; and supplemental statements of the case 
in May 1996, August 1996, and February 2002.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2007 supplemental statement of the 
case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  In April 2007, the 
veteran stated that he intended to submit additional evidence 
within 60 days.  However, the Board has received no new 
evidence.  The appellant has not referred to any additional, 
unobtained, relevant evidence.  VA has obtained an 
examination.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

The veteran served in the Army for over twenty years in 
telecommunications and leadership assignments.  He contends 
that this left knee disability is more severe, and he seeks a 
higher initial rating.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Since the veteran timely 
appealed the rating initially assigned for his disability, 
the Board must consider entitlement to "staged" ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the appeal.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Disability of the knee may be rated on the basis of 
limitation of motion.  A 
10 percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating is warranted where flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  A 10 percent rating is warranted when extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The 
normal range of knee motion for VA purposes is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II (2006).

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Degenerative arthritis, recurrent subluxation, lateral 
instability, genu recurvatum, ankylosis, and impairment of 
the tibia and fibula are not indicated in this case.  Thus, 
those particular criteria do not apply.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5256, 5257, 5259, 5262, 5263 (2006).
 
Prior to August 30, 2002, a scar other than on the face, 
head, or neck warranted a
10 percent rating if the scar was superficial but poorly 
nourished with repeated ulcerations, tender or painful on 
examination, or limited the function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001).   
Higher ratings were available only for scars of greater area 
resulting from third or second degree burns. 

Effective August 30, 2002, a scar other than on the head, 
face, or neck warrants a 
10 percent rating if it is superficial, does not cause 
limited motion, and is of an area 144 square inches or 
greater; is unstable; or is painful on examination.  
38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804 (2006).  
Higher ratings are available only for scars of greater area 
that cause limitation of motion.  As there is no evidence of 
a deep scar or limited motion caused by a scar, these 
criteria do not apply.  38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7805 (2006).  

In August 1993, the veteran sought treatment for stiffness 
and swelling of his knees rising in the morning and after 
exercise.  X-rays showed no significant abnormalities.  
However, an orthopedic physician diagnosed lateral patella 
cartilage damage of the left knee.  In October 1993, the 
veteran underwent an arthroscopic examination that showed 
patellar lateral hypercompression syndrome of the left knee.  
A surgical lateral release was performed without opening the 
knee joint.  In a December 1993, a military examiner noted 
the veteran's reports of weakness, tightness, and some 
numbness over the incision.  The examiner noted no limitation 
of motion, swelling, or tenderness and prescribed a patellar 
sleeve and exercise.  In May 1994, an examiner noted the 
veteran's reports of continued left knee pain.  On 
examination he noted some crepitation but no laxity or 
limitation of motion.  The examiner diagnosed mild 
degenerative joint disease of the left knee but did not note 
that the diagnosis was confirmed by X-ray.   

In an October 1994 retirement physical examination, the 
veteran reported continued pain and stiffness of his left 
knee in the morning and in cold weather.  The examiner noted 
the October 1993 arthroscopic surgery and the veteran's 
current symptoms.  He continued the diagnosis of degenerative 
joint disease, but there is no comment or record of any 
concurrent X-rays. 

In March 1996, a VA contract physician noted the veteran's 
reports of morning stiffness and recurrent swelling after 
repetitive stair climbing, walking three to four miles, or 
running.  The veteran limited his participation in sports 
including skiing and diving.  The physician measured the 
range of motion of the left knee as 
118 degrees flexion and 6 degrees extension, both limited by 
pain.  The patella was painful on palpation and lateral 
pressure, but ligaments were stable.  A lateral scar of one 
and one-half inches was unremarkable other than persistent 
numbness in the vicinity of the scar.  Concurrent X-rays 
showed no arthritic changes or calcification.    

In December 2001, the contract physician noted the same 
symptoms as in 1996.  On examination, he noted no significant 
crepitus or lateral instability.  Range of motion was 120 
degrees flexion and 6 degrees extension with subpatellar 
tightness and pain on repetitive motion.  The veteran had no 
limitation in walking or standing but had difficulty 
kneeling, squatting, and climbing stairs.  The physician 
noted that no new X-rays were necessary since the veteran's 
symptoms appeared to be the same as in 1996.  

In September 2005, the same contract physician noted his 
review of the claims folder.  He noted that he advised the 
veteran that an X-ray or magnetic resonance image would be 
necessary for the examination, but the veteran declined to 
undergo the tests and stated that he would submit X-rays by 
mail.  None were received by the physician after one month.  
The physician noted the veteran's reports of left knee pain, 
weakness, and stiffness in the morning, on exertion, and in 
cold weather with swelling at the end of a work day.  Pain 
flare-ups occurred daily after exertion or after walking for 
8 to 12 hours and required immediate rest.  The veteran was 
able to stand for one-half hour and up to two hours if he had 
the opportunity to move his knee.  He was able to walk up to 
one and one-half miles.  He reported experiencing "locking" 
of the knee on two occasions several months earlier.  He wore 
a knee brace and took over-the counter pain medication on a 
daily basis.      

The physician noted no subluxation, dislocation, instability, 
ankylosis, neurological deficits, or constitutional symptoms 
of inflammatory arthritis.  Passive range of motion with the 
examiner's assistance was 126 degrees flexion and zero 
degrees extension.  Active motion was limited by pain to 98 
degrees flexion and zero degrees extension with further 
limitation of flexion to 90 degrees on repetition.  Later in 
his report, the physician noted the maximum loss of motion 
during the examination was 86 degrees flexion and no loss of 
extension.  Gait was normal but slow with some guarding.  The 
physician noted some minor quadriceps atrophy and tenderness 
of the patella.  The physician diagnosed chronic patella-
femoral syndrome with slight limitation of motion and 
function with pain that responded to low dosage medication.  
He explained that the occasional "locking" was likely 
related to a meniscus tear.   However, he was unable to 
provide a diagnosis of a cartilage abnormality or arthritis 
without reviewing an X-ray or magnetic resonance image.  

The physician noted that the veteran's left knee surgical 
scar was thin, 6.5 centimeters long, and had healed 
unremarkably.  The scar tissue itself was numb, a condition 
which the physician stated was normal. The surrounding tissue 
had normal sensory function with no tenderness or 
disfigurement.  

In April 2007, the veteran stated that he had additional 
evidence to submit within 60 days because he had an 
appointment in May 2007 with a private physician in Germany 
where he resides.  The Board has not received additional 
evidence.  

The Board concludes that the veteran's left knee disability 
warrants a rating not greater than 10 percent, effective the 
date after discharge from service.  The veteran's left knee 
disability is manifested by stiffness, weakness, and flexion 
limited to 86 degrees after repetitive movement with pain at 
the limits of motion and daily flare-ups that require rest 
and medication.  Extension is full and painless.  The veteran 
wears a knee brace and must rest after exertion, extended 
standing, or walking but is able to work full days in a non-
sedentary occupation.  His daily activities are limited by an 
inability to participate in active sports.  There is no 
evidence of ankylosis, subluxation, instability, 
misalignment, or genu recurvatum.  

Even though a military physician in 1994 diagnosed 
degenerative joint disease, there are no X-rays or MRIs to 
confirm the diagnosis or to indicate any cartilage 
abnormality to explain infrequent locking.  Regrettably, the 
veteran declined to undergo these tests.  Therefore, 
diagnostic codes for arthritis or dislocated cartilage cannot 
be applied.  Under the diagnostic codes for limitation of 
motion, a compensable rating is not warranted.  Even 
considering the additional loss of function due to pain, 
flexion is not limited to less than 45 degrees.  Extension is 
full and painless and the most limitation shown of extension 
has been to 6 degrees, which does not warrant a compensable 
rating.  Recurrent instability and subluxation are not shown.  
Furthermore, there is no pathology to support an increased 
loss of function.  Muscle atrophy was noted to be minor with 
no significant strength deficit.  Therefore, the Board 
concludes that a rating greater than 10 percent is not 
warranted because the regulatory criteria for a greater 
rating are not met.  

A compensable rating for the surgical scar is not warranted 
under either the old or new regulations since the scar is 
superficial and not large, disfiguring, unstable, painful, 
adherent to the underlying tissue, or the cause of limited 
motion or function of the knee.  

The veteran has not indicated that his disability is so 
unusual as to warrant a referral for consideration of an 
extraschedular rating, and the Board has found no evidence to 
warrant such referral.  38 C.F.R. § 3.321 (2006).  

The weight of the credible evidence demonstrates that the 
veteran's current left knee disability does not warrant a 
rating greater than 10 percent, effective the day after 
discharge from service.  At no point during the period under 
consideration has entitlement to a rating greater than 10 
percent been shown.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased initial rating greater than 10 percent for a 
left knee disability is denied. 


REMAND

Additional action on the claims for service connection for a 
left and right ankle conditions, vascular hypertension, and 
coronary artery disease is necessary. 

In September 1995 and in July 1996, the RO denied service 
connection for a right and left ankle condition respectively.  
In a July 1996 letter, the veteran expressed timely 
disagreement with both decisions.  

In June 2002, the RO denied service connection for 
hypertension and coronary artery disease.  In December 2002, 
the veteran's representative expressed timely disagreement 
with both decisions.   

The RO has not yet issued a statement of the case regarding 
these issues.  When a claimant files a timely notice of 
disagreement and there is no statement of the case issued, 
the Board should remand, rather than refer, the issues to the 
RO.  The failure to issue a statement of the case is a 
procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Provide the veteran and his 
representative with a statement of the 
case on the issues of service connection 
for left and right ankle conditions, 
hypertension, and coronary artery 
disease.  Provide the veteran and his 
representative with an opportunity to 
respond and to perfect an appeal if 
desired.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


